Exhibit 4.1 THIRD LOAN MODIFICATION AGREEMENT THIS THIRD LOAN MODIFICATION AGREEMENT, is made as of the 27th day of April, 2017, by and between OPTICAL CABLE CORPORATION , a Virginia corporation (the “ Borrower ”), and BANK OF NORTH CAROLINA , a North Carolina banking corporation (the “ Lender ”). RECITALS A.The Borrower and the Lender entered into that certain Credit Agreement dated April 26, 2016, as amended and modified by Loan Modification Agreement dated December 21, 2016, and by Second Loan Modification Agreement dated February 28, 2017 (collectively, the “ Credit Agreement ”). Pursuant to the Credit Agreement, the Borrower made and delivered certain Notes described therein. B. The Borrower and the Lender desire to amend and modify the terms of the Credit Agreement, the Term Loan A Note, and the Term Loan B Note, as provided herein. The Lender is the holder of the Term Loan A Note and the Term Loan B Note. NOW, THEREFORE, in consideration of the mutual promises and conditions contained herein, the parties hereto agree as follows: 1. The foregoing recitals are incorporated in and constitute terms of this Agreement. 2. Capitalized terms contained in this Agreement which are not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement. 3. The Term Loan A Note is amended and modified as follows: (a)
